Citation Nr: 0213554	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  01-04 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior to July 10, 1998 for a 
100 percent rating for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from August 1950 to May 1951.

A September 1999 rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) granted service connection for postoperative gastric 
cancer, secondary to a service-connected duodenal ulcer with 
partial gastrectomy and vagotomy.  The RO determined that the 
veteran's gastric cancer should be combined with the 
evaluation of the service- connected duodenal ulcer.  The 
combined disorder was assigned a schedular 100 percent 
evaluation effective from July 10, 1998, the date of the 
appellant's admission to a VA Medical Center, and a schedular 
60 percent evaluation effective from December 1, 1999.  The 
veteran perfected a timely appeal of that decision, 
disagreeing with the effective date assigned for the award of 
service connection for postoperative gastric cancer.  The 
Board entered a decision in February 2001 which denied an 
effective date prior to July 10, 1998 for a grant of service 
connection for gastric cancer, claimed as secondary to 
service-connected duodenal ulcer with partial gastrectomy and 
vagotomy.  

The current appeal to the Board arises from a March 1999 
rating decision which awarded the veteran an increased rating 
to 60 percent for chronic postoperative residuals of duodenal 
ulcer, effective July 10, 1998.  In a February 2001 remand 
the Board noted that the veteran submitted correspondence 
reflecting his intent to appeal the effective date of the 
assignment of this increased rating.  The Board found that 
this was a separate matter from the claim for an earlier 
effective date of the grant of secondary service connection 
for gastric cancer.  Having determined that a timely notice 
of disagreement had been submitted on the issue of an 
effective date prior to July 10, 1998 for assignment of a 100 
percent rating for a gastrointestinal disorder, the Board 
remanded the matter for further development in accordance 
with Manlincon v. West, 12 Vet. App. 238 (1999).

On appeal the veteran appears to request an audit of his 
account since he was initially granted service connection.  
Accordingly, the RO should conduct such an audit and inform 
the veteran of the results.

The veteran also appears to raise questions pertaining to the 
"fairness" of certain payments made to him over the years, 
to include allegations pertaining to alleged racial 
discrimination in the adjudication of his claim.  The 
allegations presented by the veteran, however, are 
insufficient to raise a claim of clear and unmistakable error 
(CUE) in any particular prior rating decision.  Fugo v. 
Brown, 6 Vet. App. 40 (1993).

The veteran, of course, may file a CUE claim, but before such 
a claim may be addressed, it must be in proper form.  In this 
regard, the veteran should carefully note that if he wishes 
to reasonably raise a claim of CUE, there must be some degree 
of specificity as to what the alleged error is and, unless it 
is the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why one would be 
compelled to reach the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the alleged error.  Id..  If the error 
alleged is not the type of error that, if true, would be CUE 
on its face, if the veteran is only asserting disagreement 
with how the RO evaluated the facts before it, or if the 
veteran has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim must be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92, 
95 (1995).

The Board notes, however, that the file does reasonably raise 
the issue of entitlement to service connection for depression 
secondary to the veteran's service connected gastrointestinal 
disorder.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  An unappealed March 1995 rating decision confirmed and 
continued a 20 percent evaluation for the veteran's service 
connected gastrointestinal disorder. 

2.  The report of the veteran's July 10, 1998 admission to a 
VA medical facility is an informal claim seeking an increased 
rating for a gastrointestinal disorder.  

3.  A formal claim for an increased rating for a 
gastrointestinal disorder was received by VA within one year 
of July 10, 1998.

4.  There is no competent evidence of record showing that 
within the year prior to July 10, 1998 that the veteran's 
gastrointestinal disorder increased in disability. 


CONCLUSION OF LAW

An effective date prior to July 10, 1998 for assignment of a 
100 percent rating for a gastrointestinal disorder is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.400, 4.114, Diagnostic Codes 
7308, 7343 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A March 1995 rating decision of the RO confirmed and 
continued a 20 percent evaluation for a duodenal ulcer, 
status post hemigastrectomy and vagotomy.  The veteran was 
informed of that rating decision and he did not perfect an 
appeal.

In a summary of VA hospitalization dated from July 10, 1998, 
to August 24, 1998, it was noted that the veteran was 
admitted, in pertinent part, for complaints of abdominal 
pain.  Upon his admission, the veteran reported complaints of 
decreased sleep, decreased appetite, and a 20 pound weight 
loss over the prior year and a half.  During his period of 
hospitalization, the veteran continued to complain of 
abdominal complaints and a upper gastrointestinal examination 
was ordered which revealed gastric cancer.  

A formal claim for an increased rating for the veteran's 
gastrointestinal disorder was received on August 18, 1998.

Other VA medical records, dated from July 1998 through June 
1999, have been associated with the claims folder.  They 
reflect treatment of the veteran's gastrointestinal disorder.  

A statement, dated in August 1998, was received from the 
veteran's former wife.  She described manifestations and 
treatment measures relating to the veteran's ulcer condition 
from 1957 to 1996.  Further, she indicated that, in August 
1998, the veteran advised her that he had gone to a VA 
medical facility for surgery because an ulcer had returned.

In voluminous correspondence associated with the claims file, 
the veteran referred to treatment for his gastrointestinal 
disorder at VA medical facilities in Mt. Alto and 
Martinsburg, West Virginia.  He indicated that treatment took 
place in the 1960's.  He did not refer to treatment by VA for 
his gastrointestinal disorder during the one year period 
prior to July 10, 1998.  

II.  Analysis

In 2000, the President approved the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, which made several amendments to the law governing VA 
claims.  Among other things, this law redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his claim, and provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A.  Implementing regulations 
were promulgated at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at sections including 38 C.F.R. §§ 3.102, 3.159 
and 3.326).

As the appellant's claim was pending when the new Act and 
regulations pertaining to VA's duty to assist were revised, 
he is entitled to the version of the applicable criteria most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board has considered both the old law and 
regulations pertaining to the VA's duty to assist, and finds 
that the VCAA and the revised regulations are more favorable 
to the appellant.  

In the March 2001 statement of the case provided the 
appellant, the RO discussed the pertinent evidence, provided 
the laws and regulations governing the claim, and essentially 
notified the appellant of evidence needed to prevail on the 
claim.  In correspondence the RO referred to the many letters 
the veteran had provided in which he made reference to 
treatment at VA medical facilities.  Notably, however, this 
correspondence provides no specific dates of treatment or 
examination.  The RO pointed out that it would attempt to get 
records of any specific treatment the veteran had received at 
any VA medical facility, if the appellant told VA when and 
where he had been treated.  Thus, the RO specifically 
informed the veteran of what information he needed to provide 
in the event that there were outstanding VA medical records 
that the RO needed to retrieve.  The veteran has not, 
however, reported any treatment of his gastrointestinal 
disorder by private medical providers with respect to the 
current effective date claim, or identified pertinent VA 
records.  Accordingly, the statutory and regulatory 
requirement that VA notify a claimant as to what evidence, if 
any, will be obtained by the claimant and what evidence, if 
any, will be retrieved by VA, has been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Pertinent postservice medical records have been associated 
with the record to the extent feasible.  There is no 
indication that additional evidence exists and can be 
obtained on the issue here in question.  Adjudication of this 
appeal, without referral to the RO for further consideration 
under the new law and regulations, poses no risk of prejudice 
to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Indeed, remanding to afford the RO an opportunity to consider 
the claim in light of the implementing regulations would only 
serve to further delay resolution of the claims with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Unless otherwise provided, the effective date of an award 
based on a claim for increase for compensation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110(a).  

The effective date for an award of increased disability 
compensation is the date it was ascertainable that an 
increase in disability had occurred, if a claim for increase 
is received within one year of that date.  If a claim is not 
received within one year, the effective date is the date of 
receipt of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400 (o)(2).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If the 
application is received by VA within one year from the date 
it was sent to the claimant, it will be considered filed as 
of the date of receipt of the informal claim. 38 C.F.R. § 
3.155(a).

Once a formal claim for compensation has been allowed receipt 
of one of the following will be accepted as an informal claim 
for increased benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  38 C.F.R. § 3.157 (b)(1) (2001).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2.  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

A 60 percent rating is warranted for postgastrectomy 
syndromes, when severe; associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  
38 C.F.R. § 4.114, Diagnostic  Code 7308.  

Malignant growths of the digestive system, exclusive of skin 
growths, warrant a 100 rating.  38 C.F.R. § 4.114, Diagnostic 
Code 7343.  A 100 percent evaluation under Diagnostic Code 
7343 will be continued following the cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure.  Six months after the cessation of such treatment, 
if there has been no local recurrence or metastases, the 
rating will be determined based on residuals.

In March 1995, a rating decision denied an evaluation in 
excess of 20 percent for the veteran's gastrointestinal 
disorder.  As that decision was not appealed it is final.  
38 U.S.C.A. § 7105 (West 1991).  Thereafter, no pertinent 
evidence concerning the appellant's gastrointestinal disorder 
was received by VA until the veteran's admission to a VA 
medical facility on July 10, 1998.  Hence, that date serves 
as the date of receipt of an informal claim for an increased 
rating for his gastrointestinal disorder.  It was followed by 
a formal effective date claim received on August 18, 1998.  
Accordingly, under governing criteria pertaining to effective 
dates, the formal claim is deemed to have been filed as of 
July 10, 1998.  

Since the date of receipt of the most recent claim for an 
increased rating for a gastrointestinal disorder is July 10, 
1998, the earliest possible theoretic effective date for 
assignment of a rating greater than 20 percent is July 10, 
1997.  38 C.F.R. § 3.3400(o)(2).  The determination as to the 
proper effective date for the assignment of a higher rating 
for the veteran's gastrointestinal disorder turns, however, 
on whether it was factually ascertainable that an increase in 
disability occurred during the one year period prior to July 
10, 1998.  

Here, the first medical evidence demonstrating an increase in 
disability due to the veteran's gastrointestinal disorder 
were the reports of his admission to a VA medical facility on 
July 10, 1998.  The veteran has provided no competent 
evidence reflecting treatment for increased disability due to 
either digestive cancer or postgastrectomy residuals during 
the year period prior to July 10, 1998.  Additionally, the 
statement from the veteran's former wife does not identify 
any providers of treatment for his gastrointestinal disorder 
during the one year period prior to July 10, 1998.

In sum, it was first factually ascertainable that an increase 
in disability from a gastrointestinal disorder occurred as of 
the date of the appellant's admission to a VA Medical Center.  
Accordingly , an effective date for an increased rating prior 
to July 10, 1998, cannot be assigned.  

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

An effective date prior to July 10, 1998 for assignment of a 
100 percent rating for a gastrointestinal disorder is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

